Citation Nr: 1129842	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1984 to June 1995, from February 2003 to March 2004, and from May 2006 to March 2007.  He served in Southwest Asia during Operation Desert Shield/Desert Storm from September 1990 to April 1991.  

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that in pertinent part denied service connection for chronic fatigue syndrome.

The Board remanded the case in July 2008 for a hearing.  The Veteran testified before the undersigned Acting Veterans Law Judge in March 2011.  Although he had earlier requested a hearing before an RO hearing officer, in November 2008, he withdrew that request.  


FINDINGS OF FACT

1.  The Veteran is a combat Veteran and has claimed that chronic fatigue arose during active service in Southwest Asia.  

2.  Competent medical evidence relates chronic fatigue syndrome to active military service.  


CONCLUSION OF LAW

Chronic fatigue syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, the evidence must demonstrate the presence of it and that it resulted from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

According to 38 U.S.C.A. § 1154(a) (West 2002), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran was in combat, he must be afforded this consideration.  

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).

For purposes of section 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2010); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(a)(7)(i-iii)).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  He maintains that he has an undiagnosed illness manifested by chronic fatigue that arose in or around 1992, after deploying to Southwest Asia.  There is medical evidence of a diagnosis of chronic fatigue syndrome, although that diagnosis is in controversy.  The controversial medical evidence contained in the various examination reports is discussed below. 

In March 2004, the Veteran requested service connection for constant fatigue.  The service treatment reports (STRs) note that during an April 2004 Army flight physical examination, the Veteran reported fatigue. 

According to a May 2004 VA chronic fatigue syndrome compensation examination report, the Veteran reported chronic fatigue, but the examiner felt that the symptoms reported were insufficient for any diagnosis.  This report argues for presumptive service connection for fatigue, because no diagnosis was offered and it was not attributed to post-service causation.  In January 2006, however, the RO denied service connection for chronic fatigue syndrome on the basis that no fatigue-related diagnosis had been made.  That rating decision did not consider service connection for an undiagnosed illness.  

In his substantive appeal, submitted in September 2006, the Veteran argued that the VA physician had failed to mention several symptoms that he had reported during the examination.  He noted that he has been experiencing and reporting fatigue for several years.  

An August 2007 VA general medical compensation examination report does not mention the Veteran's complaints of fatigue.

A September 2008 VA chronic fatigue syndrome compensation examination report reflects that the chief symptoms were generalized muscle aches, sleep disturbance, headaches, and other symptoms, such as leg cramps and arthralgia of the hands and knees.  The diagnosis was "OSA."  The physician failed to define the acronym "OSA", and therefore the Board will cautiously assume that it means "obstructive sleep apnea."  The physician concluded that the Veteran's fatigue is not due to chronic fatigue syndrome because: (1) it did not have a sudden onset; (2) it did not meet 6 diagnostic criteria (no mention made of what those 6 criteria are); and, (3) because obstructive sleep apnea was shown.  This examination report clearly argues against service connection for chronic fatigue because it attributes the disorder to obstructive sleep apnea, a non-service-connected disability.  

According to a January 2009 VA Gulf War Guidelines compensation examination report, the relevant diagnosis was fatigue due to PTSD.  This examination report clearly argues for secondary service connection for chronic fatigue because it attributes the disorder to PTSD, a service-connected disability.  The opinion tends to lessen the probative value of the previous medical opinion that attributed fatigue to obstructive sleep apnea. 

In October 2009, private physician, C.J., M.D., reviewed the pertinent medical history, including the January 2009 VA compensation examination report and concluded, "Even though some of these [symptoms] have been explained by other diagnosis, I feel that it is as likely as not that the problems currently exhibited can be attributed to his military service."  This medical opinion links fatigue directly to military service, such that the provisions for presumptive service connection for an undiagnosed illness need not be considered.  

In April 2010, Dr. C.J. again reviewed the pertinent medical history and concluded that the Veteran does have chronic fatigue syndrome, even though he continues to work.  The physician felt that the Veteran's active employment status is what had prevented previous physicians from offering a diagnosis of chronic fatigue syndrome.  The doctor mentioned that fatigue has been present since 1991, but significantly worsened in 2006. 

Thus, there is medical controversy concerning whether there is a diagnosis of chronic fatigue syndrome.  The May 2004 VA examiner found no diagnosable disability whatsoever.  This medical opinion appears to be supported by a rationale and appears to be based on correct facts.  This opinion is favorable to a claim for an undiagnosed illness manifested by fatigue, because lack of a medical diagnosis to explain the symptom is essential to a successful undiagnosed illness claim.  

The September 2008 VA examiner found chronic fatigue, but not chronic fatigue syndrome.  The examiner attributed chronic fatigue to obstructive sleep apnea.  This medical opinion appears to be supported by a rationale and appears to be based on correct facts.  Because it attributes chronic fatigue to obstructive sleep apnea, however, it does not agree with any other medical opinion.  Although the opinion argues against service connection, the opinion is unpersuasive because the Veteran's fatigue arose in or around 1992, whereas obstructive sleep apnea arose much later.  Because fatigue pre-dated obstructive sleep apnea, the Board cannot place weight on a medical opinion that attributes it to obstructive sleep apnea. 

In a January 2009 VA Gulf War Guidelines examination report, a physician found fatigue, but attributed it to PTSD.  Although this opinion argues for secondary service connection, the opinion is unpersuasive because fatigue preceded (by many years) the condition that is purported to have caused it.  Whereas fatigue arose on or around 1992, PTSD arose in 2005.  A June 2004 VA PTSD compensation examination report clearly reflects that the Veteran did not yet have PTSD, or any other diagnosis on Axis I, at that time.  An April 2005 VA report reflects PTSD.  For this reason, and also because no other examiner has attributed fatigue to PTSD, the Board will not place great weight on the January 2009 VA Gulf War Guidelines examination report.    

In October 2009, Dr. C.J. linked fatigue symptoms directly to active service.  The rationale is that fatigue began during active service, which is factually correct. Because the Veteran is a combat veteran, his report of fatigue symptoms arising during active service must be accorded the special benefit of 38 U.S.C.A. § 1154(b).  The medical opinion is favorable, it is based on correct facts, and it is supported by a rationale.  Thus, it is persuasive. 

Finally, in April 2010, Dr. C.J. offered a diagnosis of chronic fatigue syndrome.  The opinion is based on correct facts and is supported by a rationale.  Thus, it must be afforded at least some weight.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that a diagnosis of chronic fatigue syndrome has been made.  Moreover, Dr. C.J. has linked this fatigue to active military service.  

In March 2011, the Veteran testified before the undersigned that he first noticed fatigue in 1992 following service in Southwest Asia.  He testified that he has had chronic fatigue since then.  

Because chronic fatigue syndrome has been linked, by competent medical evidence, to active military service, proof that it has been manifested to a degree of 10 percent or more since returning from Southwest Asia and the other criteria for presumptive service connection for undiagnosed illnesses need not be considered, as these are unnecessary for direct service connection.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the Veteran is competent to identify fatigue and because his lay diagnosis supports a later diagnosis by a medical professional, his testimony must be given weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for chronic fatigue syndrome will therefore be granted.


ORDER

Service connection for chronic fatigue syndrome is granted.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


